ORDER
PER CURIAM:
Terrese D. Aaron appeals the circuit court’s denial of his motion for post-conviction relief under Supreme Court Rule 29.15. The circuit court found that Aaron had abandoned his claims of ineffective assistance of counsel by failing to offer evidence to support the claims at the evi-dentiary hearing. On appeal, Aaron argues that his post-conviction counsel was ineffective in failing to offer any evidence, and that the judgment should be reversed and the case remanded for a new eviden-tiary hearing at which Aaron is represented by constitutionally effective counsel. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).